Title: To George Washington from Benjamin Bankson, 30 July 1789
From: Bankson, Benjamin
To: Washington, George



Sir
New York July 30th 1789

An Employment as Clerk in the Office of the late Secretary of Congress from August 1781 until the 8th of May last, a Term of near Eight years; and my Conduct during that period having met the approbation of Mr Thomson, as will appear by a Copy of his Certificate enclosed herewith, will I trust apologize for my troubling you with this Letter.
A constant and faithful discharge of the duties assigned me by that Gentleman, engrossing my whole time, has arrested my attention from any other Line of Business, And must rely upon the Bounty of Government for an employment, whereby to procure support.
Should there be a Vacancy in any Department under your immediate direction, permit me to solicit your attention, and at the same time to assure you, that it shall be my study to deserve your patronage, in any situation you may deem proper to place me. I have the honor to be Sir with the most profound respect Your most obedt hum. servt

B. Bankson

